DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (10/29/21 Remarks: page 7, lines 6-12) have been fully considered but they are not persuasive.
Applicant argues (10/29/21 Remarks: page 7, lines 6-12) that the claims have been amended to further prosecution.
However, the 10/29/21 Amendment has not been entered because it raises a new issue of patentability after Final Rejection requiring further consideration and search. Specifically, with respect to claims 1, 11, & 18 (and dependent claims 2-10, 12-17, & 19-20), the recited arrangement of using a first sample value indicating a color and a second sample value indicating a non-color characteristic such that evaluation scores include corresponding first and second sample scores raises a new issue of patentability after Final Rejection requiring further consideration and search.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663